Citation Nr: 1031377	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which, in pertinent part, denied the Veteran's 
claim for TDIU.

A  hearing was held on May 27, 2010, in Winston-Salem, North 
Carolina, before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2. The Veteran is currently service-connected for posttraumatic 
stress disorder (PTSD) for which he is assigned a 70 percent 
disability evaluation.

3. The Veteran's service-connected disability alone has not been 
shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
January 2004, prior to the initial decision on the claim in April 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal would 
not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  Specifically, the January 2004 
letter notified the Veteran of the information and evidence 
necessary to substantiate the claim; the information and evidence 
that VA would seek to provide; and, the information and evidence 
that the Veteran was expected to provide.  

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to substantiate 
his claim for entitlement to TDIU, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to the 
Veteran pertaining to effective dates, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to TDIU.  Thus, 
any question as to the appropriate effective date to be assigned 
is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with his claim.  His records from the Socials Security 
Administration were also obtained, and he was provided the 
opportunity to testify at a hearing before the Board.  In 
addition, the Veteran was afforded VA examinations in October 
2008 and January 2009 in connection with his claim for TDIU.  The 
reports of these examinations reflect that the examiners reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted appropriate interviews, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
these examination reports are adequate for purposes of rendering 
a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.

 
Law and Analysis

Applicable law provides that a total disability rating based on 
individual unemployability due to a service-connected disability 
may be assigned, where the schedular rating is less than total, 
when the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities. 38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be 
given to a veteran's level of education, special training, and 
previous work experience, but not to his or her age or the 
impairment caused by nonservice-connected disabilities. See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, and there is one disability ratable at 60 
percent or more, or if there is more than one service-connected 
disability, at least one disability ratable at 40 percent or more 
and there is a combined disability rating of 70 percent. See 38 
C.F.R. § 4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases, when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 
4.16(b) (2009).

The central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice- connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. Van 
Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for and currently 
assigned a 70 percent evaluation for PTSD.  There are no other 
service-connected disabilities. Accordingly, as the sole service-
connected disability is rated in excess of 60 percent, the 
Veteran does meet the minimum schedular criteria for TDIU under 
38 C.F.R. § 4.16(a). 

However, the evidence of record does not show that the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disability alone.  The Board does 
observe that the Veteran has reported being unemployed.  However, 
the fact that the Veteran is unemployed or has difficulty 
obtaining employment is not enough.  As will be discussed below, 
the evidence shows that he has nonservice-connected disorders 
also contributing to his unemployment.

The Veteran's employment history reflects that he last worked 
full-time in December 1978 in textiles.  He completed four years 
of college and trained as an automobile and diesel mechanic.  

The Veteran was injured in motor vehicle accidents in December 
1978 and September 1979 and suffered a depressed frontal skull 
fracture, which required tracheotomy, debridement of the tissues, 
and repair of a compound depressed fracture.  The scalp wound and 
tracheotomy healed well, but the Veteran was treated for severe 
headaches and complained of difficulty with recent memory.  He 
underwent a cranioplasty in October 1979, and a prosthesis was 
inserted into the left frontal craniectomy defect.  

The Veteran was later seen for a VA neurological evaluation in 
April 1981 to assess the residuals of his head trauma that was 
sustained in the December 1978 accident.  It was noted that he 
had not been able to work on a regular basis since the accident.  
The Veteran complained of seizures, which were described as grand 
mal attacks, and his other problems included nervousness, an 
inability to sit still, difficulty sleeping, forgetfulness, 
dysphasic symptoms, a short attention span, headaches, and dizzy 
spells.  The examiner believed that the Veteran had a 
posttraumatic seizure problem and that his control had been sub-
optimal.  His other problem was that of a mild organic brain 
syndrome secondary to the head injury, and the examiner commented 
that the Veteran's problems with speech, poor memory, short 
attention span, dizzy spells, and headaches are typical.  The 
Board finds it significant that the Veteran stopped working in 
the same month and year in which he had his motor vehicle 
accident.  

The Board also notes that there are several opinions which have 
been rendered as to the Veteran's employability.  A March 2007 
report from E.W.H, M.D. (initials used to protect the Veteran's 
privacy) indicated that he had evaluated the Veteran and recorded 
a history as recounted by the Veteran.  He diagnosed the Veteran 
with chronic PTSD and chronic major depression, and a global 
assessment of functioning (GAF) score of 30 was assigned.  The 
examiner stated the Veteran's current symptoms included audio and 
visual hallucinations, nightmares, flashbacks, social isolation, 
depression, crying spells, anger, suicidal ideations, intrusive 
thoughts, being easily startled, and hypervigilance.  The 
examiner concluded that "[b]ecause of this service connected 
PTSD, [the Veteran] is unable to sustain social relationships and 
also unable to sustain work relationships.  Therefore, I consider 
him permanently and totally disabled and unemployable."  

The Veteran was also afforded a VA examination in October 2008 
during which the examiner evaluated the Veteran and reviewed 
medical records, include Dr. H.'s March 2007 letter.  The 
examiner diagnosed the Veteran with PTSD and cocaine dependence, 
and indicated that these diagnoses were not related (i.e. 
substance abuse was a separate and distinct entity; cocaine abuse 
started as a bet that he could not stop doing it if he started).  
A GAF score of 40 was assigned.  The examiner indicated that the 
Veteran had been fired in 1974 for falling asleep on the job and 
then went to school for four years.  He was later involved in a 
car accident resulting in brain damage.  It was noted that the 
Veteran was mentally capable of managing his benefit payments, as 
his mother helped him, but that he was intermittently unable to 
perform activities of daily living because he was housebound.  
The Veteran was unable to establish and maintain effective work, 
school, and social relationships because of his paranoia, and he 
could not maintain effective family role functions because he has 
been unmarried for many years.  It was also noted that the 
Veteran was unable to perform recreation or leisurely pursuits 
because he was anhedonic, and there was intermittent interference 
with physical health because of arthritis.  However, the Veteran 
had no difficulty understanding commands, and he did not appear 
to pose any threat of danger or injury to himself or others.  The 
examiner opined that in the beginning the Veteran's inability to 
work was related mainly to his car accident and not his PTSD, but 
commented that his PTSD and his cocaine abuse now prevent him 
from working as well.  As such, the October 2008 VA examiner 
attributed the Veteran's inability to work to his motor vehicle 
accident, drug abuse, and PTSD.  However, there was no indication 
that his PTSD alone would render him unemployable.  Instead, it 
appears that there are several factors contributing to the 
Veteran's unemployability.  

In addition, the Veteran was afforded a VA examination in January 
2009.  The examiner reviewed the medical records, including Dr. 
H.'s March 2007 letter and the October 2008 examination report, 
and performed an evaluation of the Veteran.  The examiner noted 
that the Veteran had diagnoses of PTSD and cocaine dependence and 
commented that they were related because the cocaine dependence 
represented a progression of the PTSD, as the Veteran reported 
experiencing transient relief from his PTSD symptoms after he 
first experimented with cocaine on a bet.  He continued to seek 
out the drugs to relieve his symptoms, but then became addicted 
to it.  The examiner noted that that the symptoms of each mental 
disorder could not be delineated from the other and stated that 
the effects of cocaine could exacerbate his PTSD symptoms.  A GAF 
score range of 30-35 was noted.  The examiner remarked that the 
Veteran was not mentally capable of managing his benefit payments 
due to his substance abuse, which was pervasive and affected his 
judgment.  He was self-isolated and would not leave his home for 
several days.  It was also noted that the Veteran had difficulty 
maintaining effective family role functioning, occasional 
interference with recreation or leisure pursuits, occasional 
interference with physical health, and difficulty understanding 
complex commands.  The examiner further noted that the Veteran 
had an inability to establish and maintain effective 
work/school/social relationships due to PTSD along with the 
neurocognitive effects of his motor vehicle accident and 
prolonged cocaine abuse.  Thus, the January 2009 VA examiner 
stated that the Veteran had PTSD and cocaine dependence, which 
were interrelated, affected his functioning, as well as 
neurocognitive effects from his prior motor vehicle accident.  
There was no specific statement that the Veteran's 
unemployability was due solely his service-connected PTSD.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided that it 
offers an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another. Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's opinion 
for its reasons and bases where the expert has fairly considered 
the material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 
332 (1995).

After weighing the medical evidence, the Board finds that Dr. 
H.'s March 2007 is less probative than the other medical opinions 
in this case.  There is no indication that Dr. H. reviewed the 
Veteran's claims file.  In fact, he indicated that the Veteran's 
medical history was provided by the Veteran himself.  The private 
physician did note that the Veteran was involved in a motor 
vehicle accident in 1978 and that he had been unemployed since 
that time, but there was no discussion of the neurological 
manifestations of those injuries and the impact that they may 
have on the Veteran's employability.  Indeed, Dr. H. indicated 
that the Veteran had symptoms, such as impaired memory and 
difficulty sleeping, but he did not address whether such symptoms 
were manifestations of the Veteran's service-connected PTSD or of 
his nonservice-connected neurological impairments resulting from 
the accident.  Similarly, there was no discussion of the effect 
of the Veteran's drug abuse on his employability.  As such, Dr. 
H.'s March 2007 opinion rests on incomplete information.  The 
Board finds this particularly significant considering that Dr. H. 
based his opinion on symptoms that are similar to those that the 
April 1981 VA examiner had previously attributed to the Veteran's 
motor vehicle accident, such as impaired sleep and memory.

In contrast, the October 2008 and January 2009 VA examiners 
offered their opinions based on a through and detailed review of 
all of the evidence, including the Veteran's complete medical 
records, and offered a thorough rationale for the opinions 
reached that are clearly supported by the evidence of record.  
Indeed, the claims file contained Dr. H.'s March 2007 report when 
they reviewed his records, and they specifically discussed the 
Veteran's prior motor vehicle accident and his drug abuse.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that 
it is what an examiner learns from the claims file for use in 
forming the expert opinion that matters and that, when the Board 
uses facts obtained from one opinion over another, it is 
incumbent upon the Board to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment).  

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the Board 
attaches greater probative weight to the opinions from the 
October 2008 and January 2009 VA examiners, who had the benefit 
of review of all pertinent medical records and who provided a 
rationale supported by the record.  Although these examiners did 
consider the Veteran's PTSD to have an effect on his 
employability, neither of them specifically stated that that 
disorder alone rendered him unemployable.  Instead, they included 
the Veteran's drug abuse and motor vehicle accident as other 
contributing factors.  

Based on the foregoing, the more probative evidence shows that 
the Veteran has multiple factors contributing to his 
unemployment, including PTSD, drug abuse, and a motor vehicle 
accident.  The Veteran and his representative contended at the 
May 2010 hearing that the motor vehicle accident was caused by 
his PTSD and that his drug abuse is a form of self-medication for 
PTSD.  The Veteran is service-connected for PTSD effective from 
July 25, 2001, many decades after his motor vehicle accident and 
onset of his drug addiction.  He is not service-connected for any 
residuals of the motor vehicle accident or for drug abuse.  In 
fact, despite seeking a pension from VA in 1978, he never sought 
service connection for the residuals of his motor vehicle 
accident or for his drug dependence.  As such, those nonservice-
connected disabilities cannot be considered in determining 
whether the Veteran is entitled to TDIU. See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

In addition, the Board acknowledges that the Veteran has been in 
receipt of benefits from the Social Security Administration (SSA) 
since December 1978.  However, the Board is not bound by SSA's 
findings. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 
(VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA); see also 
Martin v. Brown, 4 Vet. App. 136, 140 (1993) (noting that while a 
SSA decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim).  Significantly, the 
Veteran's service-connected PTSD was not listed as one of the 
disabilities preventing gainful employment.  Rather, his severe 
residuals of a head injury, including seizures, residuals of a 
fracture and dislocation of the shoulder and humerus, organic 
brain syndrome, and multiple subjective complaints, were listed 
as disabilities affecting his employability. 

In adjudicating this claim, the Board must also assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(noting that competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his service-connected disability.  
Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder or 
the effect of a disorder (i.e. that he is unemployable solely due 
to his service-connected PTSD) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In short, the more probative evidence of record does not indicate 
that the Veteran's service-connected disability alone renders him 
unable to secure or follow a substantially gainful occupation.  
Therefore, based on the above analysis, the Board concludes that 
the Veteran's claim for TDIU must be denied.

The Board further notes that referral to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) in TDIU claims only 
applies to those TDIU claims that do not meet the percentage 
standard set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 
4.16(b).  The provisions of 38 C.F.R. § 4.16 (b) do not have to 
be addressed by the Board in the instant case because 38 C.F.R. § 
4.16 (a) is applicable to the Veteran's service-connected 
disability for consideration of TDIU.  See Stevenson v. West, 17 
Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 (1994) 
citing McNamara v. Brown, 14 Vet. App. 317 (1994) ("section 
4.16(b) of title 38, Code of Federal Regulations, provides a 
discretionary authority for a TDIU rating in cases where § 
4.16(a) does not apply." (Emphasis added)).  Therefore, the 
matter of the Veteran's entitlement to TDIU does not warrant 
referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
4.16(b).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for TDIU.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to TDIU is denied. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


